DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 19, 2020.  Claims 1-37 are pending.  Claims 1 and 30 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-19, 21,22 and 30-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2019119231 to Hayakawa et al. (hereinafter “Hayakawa”).
Claims 1, 3-19, 21,22 and 30-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayakawa.
With respect to independent claim 1, Hayakawa discloses an environmental detecting device comprising at least one image capturing module and an operation module, wherein the at least one image capturing module is disposed in a movable carrier and is adapted to capture an environmental image around the movable carrier (see page 3: the position of the operator M is detected based on the detection results of the plurality of distance measuring devices 2 provided in the vehicle V and / or the captured image of the camera 1. The position of the operator M can be detected based on the images captured by the cameras 1a to 1d.); 
The operation module is electrically connected to the at least one image capturing module and determines whether the environmental image has a parking space or not, wherein a capacity of the parking space is greater than a volume of the movable carrier, and a length, a width, and a height of the parking space is greater than a length, a width, and a height of the movable carrier (see page 4:  Note that the detection of an object may be performed using a motion stereo technique with the cameras 1a to 1d. This detection result is used to determine whether a parking space is available (whether or not it is in a parking state).  In the present embodiment, being able to calculate the parking path means that the path of the path from the current position to the target parking position can be drawn on the road surface coordinates without interfering with the object including the obstacle (including the parked vehicle).  The parking path is defined as a line and is defined as a band-like area according to the occupied area of the vehicle V according to the vehicle width. The occupied area of the vehicle V is defined in consideration of the vehicle width and the allowance width secured for movement. The specific method will be described later.);
a control device which is disposed in the movable carrier and is adapted to be manipulated by a driver to move the movable carrier (see page 5: The control device 10 determines that the intention to enhance the vehicle behavior of the operator M is high as the operation speed (moving speed when slide touch is performed) is higher. Control device 10 calculates the control value of the vehicle behavior in the control command based on the strength of the intention of operator M, that is, the speed of the operation speed.  Further, the control device 10 determines that the intention to enhance the vehicle behavior of the operator M is high as the operation distance (the distance of the slide touch) is longer.);
a state detecting device which is disposed in the movable carrier and is adapted to detect a movement state of the movable carrier (see page 6:  The operation terminal 5 of this type incorporates a motion sensor such as an acceleration sensor, a geomagnetic sensor, or a gyro sensor, and the movement information of the operation terminal 5 includes movement amount, movement number, movement speed, movement period (shake speed), movement direction Is detected, and input information based on the detection result is received.); and
an automatically parking device which is disposed in the movable carrier and is electrically connected to the operation module of the environmental detecting device and the state detecting device (see page 3: The parking control program is executed by a vehicle having an automatic driving function under the processing of the control device 10 of the parking control device 100 of the present embodiment.), 
wherein when the environmental image has the parking space, the automatically parking device automatically controls the control device based on a distance between the movable carrier and the parking space, a relative position of the movable carrier and the parking space, and the movement state of the movable carrier, thereby to move the movable carrier to the parking space (see page 4: an object is detected based on an image captured by the camera 1 as a detection result of the plurality of distance measuring devices 2 provided in the vehicle V. The distance measuring device 2 detects the presence or absence of an object, the position of the object, the size of the object, and the distance to the object based on the reception signal of the radar device. The presence or absence of an object, the position of the object, the size of the object, and the distance to the object are detected based on the images captured by the cameras 1a to 1d. Note that the detection of an object may be performed using a motion stereo technique with the cameras 1a to 1d. This detection result is used to determine whether a parking space is available (whether or not it is in a parking state).).
With respect to dependent claim 3, Hayakawa discloses wherein the state detecting device at least comprises a speed sensor for detecting a speed of the movable carrier; the movement state at least comprises the speed of the movable carrier; the automatically parking device controls the control device only when the speed of the movable carrier measured by the speed sensor is less than or equal to a starting speed (see page pages 7-8:  The figure shows an example of a control command in which the set speed TV is associated with the position RT of the parking path. A target speed TV when the vehicle V travels at each point of the parking path is defined. The target speed is zero at each point of the start point PS of parking control processing on the parking path, the turning point PT, and the target parking position PE which is the end point of the parking control processing. In the control command shown in FIG. 13B, the solid line VO2 is a control command to which the second upper limit velocity MV2 (> first upper limit velocity MV1) is applied. The broken line VO1 is a control command to which a first upper limit speed MV1 (<second upper limit speed MV2) set in advance is applied. The first upper limit speed and the second upper limit speed are an aspect of the target speed. The first upper limit speed is set as a standard upper limit speed. As shown in the figure, the target speed TV of the control command indicated by the broken line VO1 is lower than the target speed TV of the control command indicated by the solid line VO2.).
With respect to dependent claim 4, Hayakawa discloses wherein the state detecting device further comprises at least one of a steering angle sensor and an inertial sensor; the steering angle sensor is adapted to detect a steering angle of the movable carrier (see page 8:  The parking control apparatus 100 instructs the drive system 40 of the vehicle V1 such as an EPS motor etc. while feeding back the output value of the steering angle sensor 50 provided in the steering device so that the travel path of the vehicle V1 matches the calculated parking path.); 
the inertial sensor is adapted to detect an acceleration, an inclination angle, or a yaw rate of the movable carrier (see page 5:  The vehicle behavior in the present embodiment includes the speed, acceleration, and steering amount of the vehicle.); 
the automatically parking device controls the control device based on the distance between the movable carrier and the parking space, the relative position of the movable carrier and the parking space, and the speed, the steering angle, the acceleration, the inclination angle, or the yaw rate of the movable carrier (see page 8:  In the parking control apparatus 100 according to the present embodiment, when moving the vehicle V1 to the target parking space along the parking path calculated based on the position of the vehicle V1 and the position of the target parking space, the accelerator / brake is specified The automatic control is performed based on the set control vehicle speed (set vehicle speed), and the operation of the steering device automatically controls the movement of the vehicle according to the vehicle speed.).
With respect to dependent claim 5, Hayakawa discloses wherein the automatically parking device does not control the control device when the speed of the movable carrier measured by the speed sensor is greater than the starting speed (see page 7:  a control value corresponding to the strength of the request is calculated. In the present embodiment, the control value of the vehicle behavior is the speed of the vehicle, the acceleration of the vehicle, or the steering speed of the vehicle. Depending on the strength of the intention of the operator M, it is possible to execute parking control in which the speed of the vehicle at the time of remote parking, the acceleration of the vehicle, or the steering speed of the vehicle is increased.).
With respect to dependent claim 6, Hayakawa discloses wherein the automatically parking device comprises a warning module for generating a warning message when the automatically parking device manipulates the control device and when therein is an obstruction located between the movable carrier and the parking space in the environmental image (see page 8: Based on these, the parking control unit calculates and outputs instruction information on automatic steering to the EPS control unit, instruction information such as a warning to the meter control unit, and the like.).
With respect to dependent claim 7, Hayakawa discloses wherein the automatically parking device further comprises an interruption detector for detecting an operation status of the control device; when the automatically parking device controls the control device and when the interruption detector detects that the control device is manipulated by the driver at the same time, the automatically parking device stops controlling the control device (see pages 2-3:  the operator M inputs an instruction including an operation instruction for performing parking via the operation terminal 5. The operation command includes execution / stop of parking control, selection / change of a target parking position, selection / change of a parking path, and other information necessary for parking. The operator M can also cause the parking control device 100 to recognize (input) an instruction including an operation instruction by a gesture of the operator M or the like without using the operation terminal 5.).
With respect to dependent claim 8, Hayakawa discloses wherein the automatically parking device comprises a warning module for generating a warning message when the automatically parking device stops controlling the control device (see pages 4 and 8:  when the operator M temporarily stops the vehicle V at the designated position and dismounts and operates the operation terminal 5 provided at the predetermined position, the operator M or the operator M for the vehicle V possesses The initial position of the operating terminal 5 can be calculated.  Based on these, the parking control unit calculates and outputs instruction information on automatic steering to the EPS control unit, instruction information such as a warning to the meter control unit, and the like. The control device 10 acquires, through the vehicle controller 70, each information acquired by the steering angle sensor 50, the vehicle speed sensor 60, and other sensors of the vehicle included in the steering device of the vehicle V1.).
With respect to dependent claims 9 and 10, Hayakawa discloses wherein the warning module at least comprises one of a voice playback member, a light generating member, and an image displaying member, thereby to present the warning message in forms of sounds, lights, or displaying an image or a text, or both of the image and the text (see pages 3, 4 and 8:  The output device 30 includes a display 31. The output device 30 transmits parking control information to the driver. The display 31 of the present embodiment is a touch panel display having an input function and an output function. When the display 31 has an input function, the display 31 functions as the input device 20.  
In FIG. 2E, image information indicating the operation position (the standing position of the operator M: Operation Position) with respect to the vehicle V is displayed on the display 53 of the operation terminal 5. The display control may be executed by an application installed on the operation terminal 5 side, or may be executed based on an instruction of the control device 10.
Based on these, the parking control unit calculates and outputs instruction information on automatic steering to the EPS control unit, instruction information such as a warning to the meter control unit, and the like.).
With respect to dependent claim 11, Hayakawa discloses wherein the control device comprises a steering wheel, a gear shift module, a driving pedal, and a braking pedal (see page 5:  The control values of the vehicle behavior are the target speed, upper limit speed, acceleration, upper limit acceleration, steering amount, upper limit steering amount, steering speed, upper limit steering speed, steering acceleration, upper limit steering acceleration of the vehicle. Vehicle behavior is to be enhanced by: vehicle speed, acceleration, steering amount, target speed of vehicle, upper limit speed, acceleration, upper limit acceleration, steering amount, upper limit steering amount, steering speed, upper limit steering speed, steering acceleration, and upper limit steering acceleration); 
the automatically parking device controls a steering direction and a steering margin of the steering wheel, and controls a gear position of the gear shift module, and controls a pedaling margin of the driving pedal, and controls a pedaling margin of the braking pedal, thereby to move the movable carrier to the parking space (see page 8:  the control device 10 calculates a control command of a vehicle moving on the parking path. The control command includes an operation command for at least one of the steering amount, steering speed, steering acceleration, shift position, speed, acceleration, and deceleration of the vehicle. Also, the control command includes the execution timing or execution position of the operation command of the vehicle.).  The parking control device 100 of the present embodiment includes a parking control unit. The parking control unit acquires shift range information from the AT / CVT control unit, wheel speed information from the ABS control unit, steering angle information from the steering angle control unit, engine speed information from the ECM, and the like.).
With respect to dependent claim 12, Hayakawa discloses wherein the environmental detecting device further comprises a detection wave transceiver module electrically connected to the operation module; the detection wave transceiver module is adapted to send a detection wave in at least a direction which is not a traveling direction of the movable carrier, and receive a reflection detection wave of the detection wave; the operation module determines whether the environmental image has the parking space or not via the reflection detection wave and the environmental image (see pages 3-4:  The distance measuring device 2 can use a radar device such as a millimeter wave radar, a laser radar, an ultrasonic radar, or a sonar. Since the plurality of distance measuring devices 2 and their detection results are distinguishable, the two-dimensional position and / or the three-dimensional position of the operator M can be detected based on the detection results. Similarly for the camera 1, the distance measuring device 2 may be provided at the same position as the cameras 1 a to 1 d or at different positions. The control device 10 can also detect the gesture of the operator M based on the images captured by the cameras 1a to 1d, and identify the operation command associated with the feature of the image of the gesture.  As shown to FIG. 2B, the position of the operator M who possesses the operating terminal 5 or the operating terminal 5 is detected based on the communication electric wave of each of the antenna 211 provided in the different position of the vehicle V, and the operating terminal 5. It is also good. When the plurality of antennas 211 communicate with one operation terminal 5, the strengths of the radio waves received by the respective antennas 211 are different. The distance from the vehicle V can be detected based on the difference in intensity of the radio waves received by the antennas 211. Further, based on the radio waves received by the plurality of antennas 211, the direction in which the operation terminal 5 is present can be calculated. The two-dimensional position and / or the three-dimensional position of the operation terminal 5 or the operator M can be calculated from the intensity difference of the received radio waves of the respective antennas.).
With respect to dependent claim 13, Hayakawa discloses wherein the environmental detecting device further comprises a detection wave transceiver module electrically connected to the operation module; the detection wave transceiver module is adapted to send a detection wave in a traveling direction of the movable carrier, and receive a reflection detection wave of the detection wave; the operation module determines the distance between the movable carrier and the parking space and the relative position of the movable carrier and the parking space via the reflection detection wave and the environmental image (see  :  The distance measuring device 2 can use a radar device such as a millimeter wave radar, a laser radar, an ultrasonic radar, or a sonar. Since the plurality of distance measuring devices 2 and their detection results are distinguishable, the two-dimensional position and / or the three-dimensional position of the operator M can be detected based on the detection results. Similarly for the camera 1, the distance measuring device 2 may be provided at the same position as the cameras 1 a to 1 d or at different positions.).
With respect to dependent claims 14 and 15, Hayakawa discloses wherein the detection wave is selected from an ultrasonic wave, a millimeter wave radar, a lidar, an infrared light, a laser, or a combination of the foregoing (see page 3:  The distance measuring device 2 can use a radar device such as a millimeter wave radar, a laser radar, an ultrasonic radar, or a sonar.).
With respect to dependent claim 16, Hayakawa discloses wherein the at least one image capturing module of the environmental detecting device comprises two image capturing modules; the operation module determines whether a three-dimensional environmental image formed by the environmental images captured by the two image capturing modules has the parking space or not and determines the distance between the movable carrier and the parking space and the relative position of the movable carrier and the parking space (see page 3:  The position of the operator M can be detected based on the images captured by the cameras 1a to 1d. The distance measuring device 2 can use a radar device such as a millimeter wave radar, a laser radar, an ultrasonic radar, or a sonar. Since the plurality of distance measuring devices 2 and their detection results are distinguishable, the two-dimensional position and / or the three-dimensional position of the operator M can be detected based on the detection results. Similarly for the camera 1, the distance measuring device 2 may be provided at the same position as the cameras 1 a to 1 d or at different positions.  The control device 10 can also detect the gesture of the operator M based on the images captured by the cameras 1a to 1d, and identify the operation command associated with the feature of the image of the gesture.).
With respect to dependent claim 17, Hayakawa discloses wherein the at least one image capturing module of the environmental detecting device comprises four image capturing modules for capturing environmental images on a frontward, a rearward, a leftward, and a rightward of the movable carrier (see page 3:  the position of the operator M is detected based on the detection results of the plurality of distance measuring devices 2 provided in the vehicle V and / or the captured image of the camera 1. The position of the operator M can be detected based on the images captured by the cameras 1a to 1d.).
With respect to dependent claim 18, Hayakawa discloses wherein the automatically parking device comprises a displaying module; a working condition when the automatically parking device automatically controls the control device is displayed on the displaying module as an image, a text, or both of the image and the text (see page 4:  the controller 10 detects a parking space available for parking. The position and size of the parking space are factors of the parking environment that affect the parking control of the vehicle V. The control device 10 detects a frame (area) of the parking space based on the images captured by the cameras 1a to 1d. The control device 10 detects a vacant parking space by using detection data of the distance measuring device 2 and detection data extracted from the captured image. The control device 10 detects, among the parking spaces, a parking space which is empty (other vehicles are not parked) and whose route for completing the parking can be calculated as the parking available space.).
With respect to independent claim 30, Hayakawa discloses A. capturing the environmental image around the movable carrier with the at least one image capturing module (see page 3: the position of the operator M is detected based on the detection results of the plurality of distance measuring devices 2 provided in the vehicle V and / or the captured image of the camera 1. The position of the operator M can be detected based on the images captured by the cameras 1a to 1d.);
B. receiving the environmental image with the operation module, and analyzing whether the environmental image has a space with the capacity greater than the volume of the movable carrier, and a length, a width, and a height of the space is greater than the length, the width, and the height of the movable carrier with the operation module; if there is the space with the capacity greater than the volume of the movable carrier in the environmental image, and the length, the width, and the height of the space is greater than the length, the width, and the height of the movable carrier, the operation module determines the space is the parking space (see page 4:  Note that the detection of an object may be performed using a motion stereo technique with the cameras 1a to 1d. This detection result is used to determine whether a parking space is available (whether or not it is in a parking state).  In the present embodiment, being able to calculate the parking path means that the path of the path from the current position to the target parking position can be drawn on the road surface coordinates without interfering with the object including the obstacle (including the parked vehicle).  The parking path is defined as a line and is defined as a band-like area according to the occupied area of the vehicle V according to the vehicle width. The occupied area of the vehicle V is defined in consideration of the vehicle width and the allowance width secured for movement. The specific method will be described later.);
C. determining the distance between the parking space and the movable carrier and the relative position of the movable carrier and the parking space with the operation module based on the environmental image (see page 8:  In the parking control apparatus 100 according to the present embodiment, when moving the vehicle V1 to the target parking space along the parking path calculated based on the position of the vehicle V1 and the position of the target parking space, the accelerator / brake is specified The automatic control is performed based on the set control vehicle speed (set vehicle speed), and the operation of the steering device automatically controls the movement of the vehicle according to the vehicle speed.).;
D. detecting the movement state of the movable carrier with the state detecting device(see page 6:  The operation terminal 5 of this type incorporates a motion sensor such as an acceleration sensor, a geomagnetic sensor, or a gyro sensor, and the movement information of the operation terminal 5 includes movement amount, movement number, movement speed, movement period (shake speed), movement direction Is detected, and input information based on the detection result is received.); and
E. automatically controlling the control device with the automatically parking device based on the distance between the movable carrier and the parking space, the relative position of the movable carrier and the parking space which are obtained in step C and the movement state of the movable carrier obtained in step D, thereby to move the movable carrier to the parking space (see page 4: an object is detected based on an image captured by the camera 1 as a detection result of the plurality of distance measuring devices 2 provided in the vehicle V. The distance measuring device 2 detects the presence or absence of an object, the position of the object, the size of the object, and the distance to the object based on the reception signal of the radar device. The presence or absence of an object, the position of the object, the size of the object, and the distance to the object are detected based on the images captured by the cameras 1a to 1d. Note that the detection of an object may be performed using a motion stereo technique with the cameras 1a to 1d. This detection result is used to determine whether a parking space is available (whether or not it is in a parking state).).
With respect to dependent claim 31, Hayakawa discloses wherein in step B, the operation module first determines whether the environmental image has a parking grid marking; if there is the parking grid marking in the environmental image, the operation module determines whether an area within the parking grid marking has the parking space or not (see page 4:  the control device 10 avoids the obstacle and calculates a route to the target parking space. A method known at the time of filing can be used as calculation processing of the route to the target parking space. The parking path is defined as a line and is defined as a band-like area according to the occupied area of the vehicle V according to the vehicle width.).
With respect to dependent claim 32, Hayakawa discloses wherein in step B, the operation module first analyzes whether the environmental image has a line image forming a plurality of corners, and selects and determines the line image with two corners as the parking grid marking, and then determines whether an area between the two corners has the parking space or not (see page 4:  If the two antennas 211 are mounted on the vehicle V, it can be determined whether the operation terminal 5 is present in front, rear, left or right with respect to the vehicle V. As shown in FIG. 2C, it can be determined which quadrant of the first to fourth quadrants (QD1 to QD4) of the coordinate system having the position of the vehicle V as the origin, to which the operation terminal 5 belongs.
The distance measuring device 2 detects the presence or absence of an object, the position of the object, the size of the object, and the distance to the object based on the reception signal of the radar device. The presence or absence of an object, the position of the object, the size of the object, and the distance to the object are detected based on the images captured by the cameras 1a to 1d. Note that the detection of an object may be performed using a motion stereo technique with the cameras 1a to 1d. This detection result is used to determine whether a parking space is available (whether or not it is in a parking state).).
With respect to dependent claim 33, Hayakawa discloses wherein in step B, the operation module further determines whether there is a line marking between the two adjacent corners or not; if there is the line marking between the two adjacent corners, the operation module determines whether an area surrounded by the two adjacent corners and the line marking has the parking space or not (see page 4:    In step 102, the controller 10 detects a parking space available for parking. The position and size of the parking space are factors of the parking environment that affect the parking control of the vehicle V. The control device 10 detects a frame (area) of the parking space based on the images captured by the cameras 1a to 1d. The control device 10 detects a vacant parking space by using detection data of the distance measuring device 2 and detection data extracted from the captured image.).
With respect to dependent claim 34, Hayakawa discloses wherein in step B, the operation module first determines whether the environmental image has two shunned carriers; if the environmental image has the two shunned carriers, the operation module determines whether an area between the two shunned carriers has the parking space or not (See Figure 6 and see page 4: the control device 10 avoids the obstacle and calculates a route to the target parking space. A method known at the time of filing can be used as calculation processing of the route to the target parking space. The parking path is defined as a line and is defined as a band-like area according to the occupied area of the vehicle V according to the vehicle width. The occupied area of the vehicle V is defined in consideration of the vehicle width and the allowance width secured for movement. The specific method will be described later.).
With respect to dependent claim 35, Hayakawa discloses wherein in step B, if there is the parking space in the environmental image, the operation module determines whether one of the shunned carriers moves or not; the warning message is generated when one of the shunned carriers is determined moves (see page 4:  an object is detected based on an image captured by the camera 1 as a detection result of the plurality of distance measuring devices 2 provided in the vehicle V. The distance measuring device 2 detects the presence or absence of an object, the position of the object, the size of the object, and the distance to the object based on the reception signal of the radar device. The presence or absence of an object, the position of the object, the size of the object, and the distance to the object are detected based on the images captured by the cameras 1a to 1d. Note that the detection of an object may be performed using a motion stereo technique with the cameras 1a to 1d.
A control procedure of the parking control process performed by the parking control system 1000 according to the present embodiment. The trigger of the start of the parking control process is not particularly limited, and may be triggered by the operation of the start switch of the parking control device 100.
The parking control device 100 according to the present embodiment has a function of automatically moving the vehicle V to the parking space based on the operation command acquired from the outside of the vehicle.).
With respect to dependent claim 36, Hayakawa discloses wherein in step D, the movement state detected by the state detecting device comprises a speed of the movable carrier; in step D, the automatically parking device controls the control device only when the speed of the movable carrier is less than or equal to a starting speed(see page pages 7-8:  The figure shows an example of a control command in which the set speed TV is associated with the position RT of the parking path. A target speed TV when the vehicle V travels at each point of the parking path is defined. The target speed is zero at each point of the start point PS of parking control processing on the parking path, the turning point PT, and the target parking position PE which is the end point of the parking control processing. In the control command shown in FIG. 13B, the solid line VO2 is a control command to which the second upper limit velocity MV2 (> first upper limit velocity MV1) is applied. The broken line VO1 is a control command to which a first upper limit speed MV1 (<second upper limit speed MV2) set in advance is applied. The first upper limit speed and the second upper limit speed are an aspect of the target speed. The first upper limit speed is set as a standard upper limit speed. As shown in the figure, the target speed TV of the control command indicated by the broken line VO1 is lower than the target speed TV of the control command indicated by the solid line VO2.).
With respect to dependent claim 37, Hayakawa discloses wherein after step E, the automatically parking device generates a warning message when the automatically parking device manipulates the control device and when there is an obstruction located between the movable carrier and the parking space in the environmental image (see page 4: image information indicating the operation position (the standing position of the operator M: Operation Position) with respect to the vehicle V is displayed on the display 53 of the operation terminal 5. The display control may be executed by an application installed on the operation terminal 5 side, or may be executed based on an instruction of the control device 10.
Object detection processing will be described based on FIGS. 3A and 3B. The “object” in the present embodiment includes a wall of a parking lot, a structure such as a pillar, an installation around a vehicle, a pedestrian, another vehicle, a parked vehicle, and the like. In the present embodiment, an object to be considered in the execution of the parking process is detected as an obstacle.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of U.S. Patent Publication No. 2012/0162427 to Lynam.
With respect to dependent claim 19, Hayakawa does not explicitly disclose wherein the displaying module is a vehicle electronic rear-view mirror.
Lynam discloses a vision display system that includes a first display screen disposed, preferably, in an interior rearview video mirror assembly of the vehicle (such as behind the mirror reflective element so that information displayed by the first display screen is viewable through the reflective element of the interior rearview video mirror assembly (see paragraph [0008]).
It would have been obvious to one skilled in the art at the time of the invention to combine the display of Hayakawa with the interior rearview mirror assembly of Lynam in order to provide an assessable viewing for a driver in the vehicle with efficient line of sight.
With respect to dependent claim 21, Hayakawa does not explicitly disclose wherein the automatically parking device at least comprises a voice playback member for presenting a working condition when the automatically parking device automatically controls the control device by playing a corresponding voice of the working condition.
Lynam discloses a bird's-eye view or image or representation may be displayed on a 3.5 inch diagonal video mirror display and are typically displayed on larger (such as greater than about 5 inches diagonal dimension) display screens, such as larger display screens disposed at a center console or instrument panel of the vehicle, such as for displaying navigation information or infotainment information (such as radio or audio system information) and/or the like.
It would have been obvious to one skilled in the art at the time of the invention to combine the parking control apparatus of Hayakawa provide an audio system of the displaying navigation and instrument panel of the vehicle of Lynam for voice playback in order to provide a system that function as an alert to trigger or detect an activity while parking.
With respect to dependent claim 22, Hayakawa does not explicitly disclose wherein the environmental detecting device further comprises a luminance sensor electrically connected to the image capturing modules for detecting a luminance on at least directions in which the image capturing modules capture the environmental image; when the luminance measured by the luminance sensor is greater than an upper threshold, the image capturing modules is controlled to capture the environmental image in a way that reduce an amount of light entering; when the luminance measured by the luminance sensor is less than a lower threshold, the image capturing modules is controlled to capture the environmental image in a way that increase the amount of light entering.
Lynam discloses a control of the vehicle (preferably a control associated with and most preferably part of the interior rearview video mirror assembly), sensing that reverse has been engaged for a period longer than a predetermined or threshold prolonged period, progressively and/or in one step reduces via photo sensor control the maximum display luminance from its normal maximum display luminance level to a display luminance level close to but never less than 500 candelas per square meter. Thus, to take an example for illustration, on a sunny day, when ambient lighting at or about the interior rearview video mirror is high (such as, for example, greater than about 100,000 lux or greater than about 250,000 lux), the display luminance of the video mirror display of the present invention may be at around 1,500 candelas per square meter or greater, but if reverse gear is engaged for longer than, for example, three minutes, then the intensity of the backlighting of the video display screen is progressively reduced by a control of the interior rearview video mirror to, for example, around 600 candelas per square meter, but controls to ensure that, at ambient light conditions such as are called out S6.2.1.6 (Display Luminance) of the NPRM, the display luminance is controlled to be at least 500 candelas per square meter and no lower. By so doing, overheating of the interior rearview video mirror is mitigated or reduced or avoided, while preserving and complying with the proposed S6.2.1.6 Display Luminance requirement. (See paragraph [0038])
It would have been obvious to one skilled in the art at the time of the invention to combine the parking control apparatus of Hayakawa with the display luminance of Lynam in order to provide a system that recognize images by extracting feature points identified by the luminance for sufficient displaying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                            
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661